                                              Do ument 85
                   Case 1:16-cv-01994-ALC-GWG Document 84 Filed
                                                          Filed 10/03/18
                                                                10/02/18 Page
                                                                         Page 12 of
                                                                                 of 13
          Hon.""n;m-rm-w-r.~~wtrr---------                                                                                  Page 2 of 3
          October 2, 2018

          parties if disclosed publicly. Consequently, the parties agreed to enter into a Stipulation and
          Confidentiality Order that would govern the handling of all information, material, and documents
          disclosed during the course of this action. After coming to an agreement on the terms of such an
          order, the parties submitted a fully-executed Stipulation and Confidentiality Order on September
          18, which Your Honor so-ordered on September 20.

                  At this point, our Office is currently waiting to receive and review certain documents
          from the New York State Office of Court Administration (" OCA") that were requested by
          Plaintiff, including OCA training materials and the defendants' personnel files. We anticipate
          receiving and being able to review these documents in the near future.

                   Moreover, while our Office has received a portion of Plaintiff's medical records through
          HIPAA releases provided by Plaintiff's counsel in mid-2016, our Office is still waiting to receive
          Plaintiff's updated medical records from mid-2016 to the present. According to Plaintiff's
          counsel, his client did not receive any relevant medical care between mid-2016 and mid-2018, but
          it is our Office's position that Mr. Ali's medical records over that time frame-which may detail
          medical care or evaluations that Plaintiff received, requested, or declined to receive-are
          nevertheless relevant to Defendants' defenses. In any event, in August 2018, in response to
          Defendants' document requests, Plaintiff provided HIP AA medical releases for five medical
          facilities. These releases and requests for records have been submitted to all five facilities, but, to
          date, our Office has only received medical records from one of the five facilities. It is our
          understanding that it can take a significant amount of time to receive such medical records,
          specifically from the Correctional Facilities. Our Office needs these records, and will require
          sufficient time to review them before deposing Plaintiff.

                 Relatedly, Plaintiff is currently undergoing postoperative follow-up care related to a wrist
          surgery performed in July 2018, which-upon information and belief-should be completed by
          the end of the year. These postoperative records are relevant to both parties' respective claims
          and defenses, and are thus a necessary component of fact discovery in this case.

                 For these reasons, the parties respectfully request that the deadlines set forth in the
          Scheduling Order be extended three months. Under this proposed extension, the deadline for the
          com etion of non-expert discovery, which is currently October 3, 2018, would be extended to
          January , 2019; the deadline to disclose expert witnesses, which is currently November 18, 2018,
          would be extended to February 1~, 2019; the deadline for the depositions of expert witnesses,
          which is currently December 17, 2018; would be extended to March 11, 201i'; and the deadline to
          request permission from Judge Carter to move for summary judgment, whilh is currently
                                                                                  20-£.f.
          December 17, 2018, would be extended to March 17,

                     Thank you for your time and attention to this matter.
                                                                                                         1
                                                                                                           /J
                                                                                                                        rr/C/'t~.
USDCSDNY
DOCUMENT
ELECTRONICALLY FILED
DOC#: --=-=--=-~--c:-:::--H-·:,_"'f..'--.__,-=-
DATE      FILEffib                   "-       r   New York 10005 • Tel.: (212) 416-8610 • Fax: (212) 416-6009 (NotForServiceofPapers)
                                                                   www.ag.ny.gov
